108 F.3d 1373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James OUTLAW, Petitioner-Appellant,v.STATE of South Carolina;  Charles Molony Condon, AttorneyGeneral of the State of South Carolina,Respondents-Appellees.
No. 96-7756.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 13, 1997.Decided:  March 20, 1997.

James Outlaw, Appellant Pro Se.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
Before HALL, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his petition filed under 28 U.S.C. § 2254 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214, for failure to exhaust state remedies.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, although we grant a certificate of appealability and modify the district court's order to reflect that the petition is dismissed without prejudice, we affirm the district court's order as modified on the reasoning of the district court.  Outlaw v. South Carolina, No. CA-95-3827-3-22BC (D.S.C. Aug. 29, 1996).  We deny Appellant's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.